Citation Nr: 0833847	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
cerebrovascular accident with hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for xerosis.

8.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for a sleep disorder, memory loss, 
xerosis, depression, and PTSD (reopened and denied on the 
merits).  The RO also denied reopening of service connection 
for residuals of cerebrovascular accident with hypertension, 
and coronary artery disease, finding that the evidence 
received was not new and material.  

In the January 2004 rating decision, the RO appeared to 
consider the claim of entitlement to service connection for 
PTSD on the merits without considering whether new and 
material evidence had been received.  Additionally, in an 
April 2008 supplemental statement of the case (SSOC), the RO 
appeared to consider the claims of entitlement to service 
connection for residuals of cerebrovascular accident with 
hypertension, and coronary artery disease, on the merits 
without considering whether new and material evidence had 
been received.  The Board must initially determine whether 
new and material evidence has been received regardless of the 
RO's actions.  Jackson v. Principi, 265 Fed. Cir. 1366 (Fed. 
Cir. 2001). 

Thus, the Board will first determine whether new and material 
evidence has been received for the claims for entitlement to 
service connection for PTSD; residuals of cerebrovascular 
accident with hypertension; and coronary artery disease.  If 
new and material evidence has been received, the Board will 
reopen the claims and consider entitlement to service 
connection for PTSD; residuals of cerebrovascular accident 
with hypertension; and coronary artery disease.

The issues of whether new and material evidence has been 
received to reopen service connection for residuals of 
cerebrovascular accident with hypertension, and coronary 
artery disease, and entitlement to service connection for 
PTSD, xerosis, and depression are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied service 
connection for PTSD.  The veteran did not file a timely 
appeal with respect to this issue. 

2.  Evidence received since the December 1994 rating decision 
relates to a previously unestablished element of the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for PTSD. 

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a sleeping disorder.

4.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a disability manifesting 
memory loss.




CONCLUSIONS OF LAW

1.  The December 1994 rating decision, which denied 
entitlement to service connection for PTSD, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the December 1994 decision is new 
and material, and service connection for PTSD is reopened.  
38 U.S.C.A. §5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for a sleeping 
disorder have not been met.   38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  The criteria for service connection for memory loss have 
not been met.             38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
PTSD, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the duty to notify and assist is 
not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim).  In view of the Board's favorable 
decision to reopen the claim for service connection for PTSD, 
further assistance is unnecessary to aid the veteran in 
substantiating this claim.  

Regarding the other issues, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  However, for claims pending on or after May 30, 
2008, 38 C.F.R. § 3.159 has been amended to eliminate the 
fourth requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a January 2003 letter issued 
by the RO complied with the previous requirement and 
contained a notation that the veteran should send VA any 
records pertinent to his claimed conditions.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The January 2003 letter and an August 2003 letter notified 
the veteran of the evidence needed to substantiate his claims 
for service connection.  These letters satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and         (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status.  The 
January 2003 and March 2003 letters contained notice on the 
second and third Dingess elements.  However, he did not 
receive notice on the effective date and rating elements 
until a March 2006 letter.  A procedural or substantive error 
is prejudicial when the error affects a substantial right 
that a statutory or regulatory provision was designed to 
protect.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984).  Such an error affects the essential 
fairness of the adjudication.  Id.; see Parker v. Brown,      
9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. 
United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if 
the error does not affect the "essential fairness" of the 
adjudication by preventing his meaningful participation in 
the adjudication of the claim, then it is not prejudicial.  
McDonough, supra Overton v. Nicholson,       20 Vet. App. 
427, 435-7 (2006).  Despite the timing deficiency with regard 
to the VCAA notice, he was given ample opportunity to provide 
the necessary evidence to support his claim.  He thus, had a 
meaningful opportunity to participate, and was not 
prejudiced.  

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the veteran to 
participate in the adjudication of the underlying claims for 
service connection.  Here, the notice was provided prior to 
the appealed rating decision, fully in accordance with 
Pelegrini II.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159(c), 
(d).  This "duty to assist" contemplates that VA will help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  
Additionally, the veteran underwent VA examinations in August 
2003.  The Board notes that while the examiners did not 
review the claims folder, the examiners did consider an 
accurate history furnished by the veteran, and conducted 
necessary diagnostic studies.  The examinations and opinions 
are, therefore, adequate.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  Therefore, the facts relevant to the 
veteran's claim have been properly developed, and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations.  See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. 
§5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Whether new and material evidence has been received to 
reopen a claim for service connection for PTSD.

A December 1994 rating decision denied service connection for 
PTSD on the basis that there was an absence of a diagnosis of 
PTSD and verifiable stressors.  The RO essentially found that 
a current disability was not shown.  The veteran did not 
appeal the December 1994 rating decision within a year, and 
it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  Accordingly, 
the veteran is required to submit new and material evidence 
to reopen the claim for service connection for PTSD.  
38 U.S.C.A. § 5108.  

In December 2002, the veteran filed an application to reopen 
service connection for PTSD.  For applications to reopen 
received after August 21, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence received since the December 1994 rating decision 
includes an August 2003 VA examination.  The diagnosis was 
PTSD.  The August 2003 VA examiner's diagnosis pertains to 
the previously unestablished element of a current disability 
of PTSD, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  
Therefore, new and material evidence has been received and 
the claim for service connection for PTSD is reopened.   

II.  Entitlement to service connection for a sleep disorder.

The veteran contends that he had difficulty with sleep as a 
result of his service.  The veteran's service treatment 
records are negative for complaints or treatments of a sleep 
disorder.  

In August 2003 the veteran underwent a VA examination, at 
which he reported that he had sleep and memory problems.  He 
could not give a detailed history as he "did not remember" 
when the problems started but estimated that they could have 
started about 6 years ago.  He had difficulty with sleep and 
had frequent awakening during the night.  The examiner stated 
that depression might explain his symptoms because the 
veteran performed fairly well in the neurological examination 
although he seemed reluctant.  The diagnosis was possible 
depression.

The Board finds that the criterion to establish service 
connection, competent evidence of a current disability 
manifested by sleep disorder, is not met in this veteran's 
case.  To constitute a current disability, there must be 
evidence of the claimed condition at the time of the claim 
for benefits, as opposed to some time in the distant past.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The veteran 
claimed entitlement to service connection for a sleep 
disorder in December 2002, and there was no evidence of a 
sleep disorder at that time, nor has there been evidence of a 
sleep disorder disability since that time.  Specifically, the 
August 2003 VA examiner concluded that depression might 
explain the veteran's symptoms of tiredness and difficulty 
sleeping.  Therefore, the Board finds that the veteran does 
not have a current diagnosed disability that manifests 
sleeping disorder for VA compensation purposes.  As such, 
entitlement to service connection for a sleep disorder is not 
warranted.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski,       1 Vet. App. 49, 55 (1990).

III.  Entitlement to service connection for memory loss.

The veteran contends that he has memory loss as a result of 
his service.  Much of the factual background and analysis 
with regard to the sleep disorder disability is also 
applicable to the memory loss claim.  The veteran's service 
treatment records are negative for complaints or treatments 
of memory loss.  The August 2003 VA examiner stated that 
depression might explain his symptoms of memory loss because 
the veteran performed fairly well in the neurological 
examination.

Therefore, the Board finds that the service connection 
criterion of competent evidence of a current disability is 
not met.  The veteran claimed entitlement to service 
connection for a memory loss in December 2002, and there was 
no evidence of a memory loss disability at that time, nor has 
there been evidence of a memory loss disability since that 
time.  As explained above, to constitute a current 
disability, there must be evidence of the claimed condition 
at the time of the claim for benefits, as opposed to some 
time in the distant past.  Gilpin v. West, supra.  

As such, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application 
and the claim is denied.  See 38 U.S.C.A.                § 
5107(b).


ORDER

New and material evidence has been received, and the 
veteran's claim for service connection for PTSD is reopened.

Service connection for a sleep disorder is denied.

Service connection for memory loss is denied.


REMAND

Regarding the issues of whether new and material evidence has 
been received to reopen service connection for residuals of 
cerebrovascular accident with hypertension, and to reopen 
service connection for coronary artery disease, the VCAA 
requires that VA inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In the context 
of a claim to reopen, VCAA requires that the VA Secretary 
look at the bases for the prior denial and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran was provided with VCAA notice letters in 
January 2003 and August 2003.  However, the letters did not 
contain the specific information required for claims to 
reopen based on new and material evidence.  

Regarding the veteran's PTSD claim, service connection for 
PTSD requires competent medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125 (i.e., in 
accordance with DSM-IV); a link established by medical 
evidence between the current symptoms and an in-service 
stressor; and credible supporting evidence of the stressor.  
Where the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat the veteran's lay testimony alone may establish 
the occurrence of the in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

The competent medical evidence is unanimous in finding that 
the veteran meets the criteria for a diagnosis of PTSD, and 
in relating that diagnosis to in-service stressors.  However, 
currently there is no credible supporting evidence of the 
claimed stressors.  At his August 2003 VA examination, the 
veteran reported seeing people getting killed by snipers and 
mortars and saw dead bodies.  He has not provided specific 
dates for these incidents but did report that he faced 
incoming attacks.

In an April 2008 letter, the RO stated that, due to 
insufficient stressor information regarding the veteran's 
description of stessor events, they did not contact the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Unit Records 
Research (CURR)).  

While the veteran's claim currently lacks credible supporting 
evidence for these claimed stressors, there may be sources of 
supporting information that have not yet been explored.  
Additionally, if the veteran was stationed with a unit that 
was present while enemy attacks occurred, it would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
would corroborate his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Regarding the veteran's claims for xerosis and depression, 
under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

Medical records show current findings of xerosis and possible 
depression.  Service treatment records demonstrate that in 
June 1967 the veteran presented with complaints of "nerves" 
and was also treated for contact dermatitis in November 1967. 

Although the veteran underwent VA examinations for skin and 
mental disabilities, the examiners did not give an opinion as 
to whether the xerosis or possible depression were related to 
the reported complaints in service.  An examination is needed 
so that a medical professional can review the entire medical 
record, consider a complete history, and provide an informed 
opinion as to the relationship between the current xerosis, 
possible depression, and service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice of the 
evidence that must be presented to 
substantiate the elements of claims to 
reopen service connection for residuals 
of cerebrovascular accident with 
hypertension and coronary artery disease 
that were found to be deficient in the 
RO's prior final December 1994 decision 
which denied the veteran's claims for 
service connection.  These decisions were 
premised on findings that there was no 
evidence that the claimed conditions were 
incurred or aggravated by military 
service or that they were manifested 
within one year of the veteran's 
discharge from service.  

2.  Advise the veteran that specific 
dates, preferably within a two month time 
frame, are needed to obtain credible 
supporting evidence of his claimed 
stressors.  Ask him to provide such dates 
for his claimed stressors.

3.  The unit histories for the veteran's 
period of service in Vietnam from October 
1966 to October 1968 should be obtained.  
The veteran served in the 364th S&S 
Company TUSA.  If such unit histories 
verify the occurrence of any of the in-
service stressful events, including small 
arms fire, sniper fire, mortar fire, 
rocket explosion, base perimeter breaches 
or attempted breaches, and service 
members wounded and killed in action, the 
RO should indicate what stressors have 
been verified.

4.  If any research undertaken by the RO, 
such as unit histories, does not verify 
the occurrence of any of the in-service 
stressful events, the RO should prepare a 
letter asking the U. S. Army and Joint 
Service Records Research Center (JSRRC) 
to provide any available information that 
might corroborate the veteran's alleged 
stressors during his Vietnam service 
(from October 1966 to October 1968).  The 
request should include a summary of the 
claimed stressors compiled from the 
veteran's correspondence.  Any available 
unit histories should be obtained that 
cover the entire period of the veteran's 
Vietnam service.  If suggested by the 
JSRRC, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA). 

5.  Provide a VA examination to determine 
whether the veteran has a current xerosis 
disability that is related to service.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran currently has a 
skin disability and, if so, whether the 
skin disability is at least as likely as 
not (50 percent probability or more) the 
result of the veteran's service.  The 
examiner should provide a rationale for 
all opinions.

6.  Provide a VA examination to determine 
whether the veteran has a current 
depression diagnosis that is related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has currently 
depression disability manifestations and, 
if so, whether it is at least as likely 
as not (50 percent probability or more) 
the result of the veteran's service.  The 
examiner should also opine whether the 
veteran's depression symptoms are part of 
the diagnosed PTSD.  The examiner should 
provide a rationale for all opinions.

7.  Once all of the above-requested 
development has been completed, the 
veteran's claims of whether new and 
material evidence has been received to 
reopen service connection for residuals 
of cerebrovascular accident with 
hypertension, and to reopen service 
connection for coronary artery disease, 
and entitlement to service connection for 
PTSD, xerosis, and depression must be 
readjudicated.  If any of the claims 
remain denied, the veteran and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


